Citation Nr: 0600952	
Decision Date: 01/12/06    Archive Date: 01/19/06

DOCKET NO.  03-25 136	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office and Insurance 
Center in Philadelphia, Pennsylvania


THE ISSUES

1.  Entitlement to an increased disability rating for 
postoperative residuals of a pilonidal cyst, currently 
evaluated as 10 percent disabling.

2.  Entitlement to service connection, to include on a 
secondary basis, for skin cancer.

3.  Entitlement to service connection, to include on a 
secondary basis, for psychiatric disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans




WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Thomas H. O'Shay, Counsel


INTRODUCTION

The veteran had active military service from December 1959 to 
October 1963.

In an October 2000 rating decision, the Department of 
Veterans Affairs (VA) Regional Office (RO) and Insurance 
Center in Philadelphia, Pennsylvania denied entitlement to 
service connection for skin cancer on the basis that the 
claim was not well grounded.  In September 2001, the 
veteran's representative requested readjudication of the skin 
cancer claim.  In a November 2002 rating decision, the RO 
readjudicated the skin cancer claim pursuant to § 7(b) of the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096, 2099; the RO again denied the claim.  
The November 2002 rating decision also denied entitlement to 
an increased disability rating for postoperative residuals of 
a pilonidal cyst.  The veteran appealed the November 2002 
rating decision to the Board of Veterans' Appeals (Board).

In a January 2003 rating decision, the RO denied entitlement 
to service connection for psychiatric disability.  The 
veteran appealed that rating decision to the Board.

The veteran testified before the undersigned at a hearing 
held at the RO in December 2003.

The record reflects that the veteran submitted a VA Form 9 in 
response to a June 2003 statement of the case which 
addressed, inter alia, entitlement to an initial disability 
evaluation in excess of 10 percent for chronic back strain.  
At his December 2003 hearing, the veteran acknowledged that 
he did not submit a notice of disagreement as to the back 
issue, and agreed that the issue was not before the Board for 
appellate review.  He did, however, indicate that he desired 
to file a claim for an increased rating for the disorder.  
The issue of entitlement to an increased disability rating 
for chronic back strain is therefore referred to the RO for 
appropriate action.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

The veteran contends that the evaluation assigned the 
postoperative residuals of his pilonidal cyst do not 
accurately reflect the severity of the disorder.  He also 
contends that the residuals of the pilonidal cyst caused or 
chronically worsened his skin cancer and psychiatric 
disability.

With respect to the increased rating issue, at his December 
2003 hearing the veteran testified that he was receiving 
regular treatment at the Lebanon, Pennsylvania VA Medical 
Center for the pilonidal cyst condition; the only VA 
treatment records on file were submitted by the veteran 
himself in November 2005, and cover scattered dates between 
June 2000 and March 2005.  The Board additionally notes that 
he was last examined by VA for the disorder in February 2002.  
Under the circumstances, the Board is of the opinion that 
further development is warranted, to include obtaining VA 
treatment records and scheduling the veteran for another VA 
examination.

The Board additionally notes that while the veteran's 
postoperative residuals of a pilonidal cyst are currently 
rated by the RO under 38 C.F.R. § 4.118, Diagnostic Code 7804 
(for a painful scar), given that the evidence shows the 
presence of symptoms including recurrent drainage and 
pruritus at the site of the pilonidal cyst surgery, the Board 
is of the opinion that the provisions of Diagnostic Code 7806 
(pertaining to eczema) are potentially relevant and warrant 
consideration.

Turning to the claim of entitlement to service connection for 
skin cancer, the record shows that in January 2004, the 
veteran submitted a December 2003 statement by Dr. S. Harper, 
without an accompanying waiver of his right to have the RO 
initially consider that statement.  Dr. Harper essentially 
indicated that he operated on the veteran in 1993 for a 
perianal skin cancer adjacent to a draining sinus from a 
previous pilonidal cyst surgery.  He concluded that there 
"is the probability that the chronic irritation may have 
been a contributor to the cancer formation."  The veteran 
submitted a copy of Dr. Harper's statement in November 2005, 
again without an accompanying waiver of the right to initial 
RO consideration of the evidence.  Inasmuch as the referenced 
statement is clearly pertinent to the veteran's appeal, the 
Board must remand the skin cancer claim to allow the RO to 
consider Dr. Harper's statement in the first instance.  
38 C.F.R. § 20.1304 (2005).  

With respect to the claim of entitlement to service 
connection for psychiatric disability, the record reflects 
that in January 2004, the veteran submitted a December 2003 
statement by a nurse practitioner with experience in 
outpatient psychiatry; he did not include a waiver of his 
right to initial RO consideration of the evidence.  The nurse 
stated that it was possible the veteran's service-connected 
pilonidal cyst disorder contributed to the development of the 
current psychiatric disability.  As the veteran did not waive 
his right to have the RO consider this evidence in the first 
instance, the Board will remand the psychiatric disability 
claim as well.  38 C.F.R. § 20.1304.

The Board additionally notes that the above December 2003 
statement was received after a December 2002 VA examination 
conducted by a psychiatrist, who concluded that it was less 
than likely that the pilonidal cyst residuals were 
etiologically connected to the veteran's depression.  He 
explained that it was more likely than not that the 
depression stemmed from other factors instead.  The Board 
notes that the examiner's opinion did not adequately address 
whether it is at least as likely as not that the current 
psychiatric disability was chronically worsened by the 
postoperative residuals of a pilonidal cyst.  The Board is of 
the opinion that another VA psychiatric examination of the 
veteran is therefore required. 

The Board lastly notes that the veteran has not been provided 
with notice of the information and evidence necessary to 
substantiate his claim for an increased rating, or for 
service connection on a secondary basis for skin cancer or 
psychiatric disability.

Accordingly, this case is REMANDED to the RO for the 
following actions:

1.  The  RO should send the veteran a 
letter that complies with 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b).  The 
letter should explain what, if any, 
information (medical or lay evidence) not 
previously provided to the Secretary is 
necessary to substantiate the claim of 
entitlement to an increased rating for 
the postoperative residuals of a 
pilonidal cyst, and the issues of 
entitlement to service connection on a 
secondary basis for skin cancer and 
psychiatric disability.  The letter 
should specifically inform the veteran 
which portion of the evidence is to be 
provided by the claimant, which part, if 
any, the  RO will attempt to obtain on 
his behalf, and a request that the 
veteran provide any evidence in his 
possession that pertains to his claim.  
See Quartuccio v. Principi, 16 Vet. App. 
183, 187 (2002). 

2.  The RO should contact the veteran and 
request that he identify the names, 
addresses and approximate dates of 
treatment for all health care providers, 
VA and private, who may possess 
additional records pertinent to his 
claims.  With any necessary authorization 
from the veteran, the RO should attempt 
to obtain and associate with the claims 
file any medical records identified by 
the appellant which have not been secured 
previously.  In any event, the RO should 
obtain medical records for the veteran 
from the Lebanon, Pennsylvania VAMC for 
the period from January 1999 to the 
present.

3.  If the RO is unsuccessful in 
obtaining any medical records identified 
by the veteran, it should inform the 
appellant and his representative of this, 
and ask them to provide a copy of the 
outstanding medical records.

4.  Thereafter, the RO should schedule 
the veteran for a VA dermatology 
examination by a physician with 
appropriate expertise to determine the 
nature and severity of the appellant's 
service-connected postoperative residuals 
of a pilonidal cyst; and the nature, 
extent and etiology of his skin cancer.  
All indicated studies should be 
performed, and all findings should be 
reported in detail.  With respect to the 
postoperative residuals of a pilonidal 
cyst, the physician must provide specific 
findings as to each of the following:

A.  The measurement, in square 
inches or square centimeters, of the 
area or areas encompassed by the 
residual scarring;

B.  Whether the associated scarring 
is unstable and/or painful on 
examination;

C.  Whether the associated scarring 
produces limitation of function of 
the affected part;

D.  The measurement of the 
percentage of the entire body 
affected by the postoperative 
residuals of the pilonidal cyst; 

E.  The measurement of the 
percentage of exposed areas affected 
by the postoperative residuals of 
the pilonidal cyst; 

F.  The need for systemic therapy 
such as corticosteroids or other 
immunosuppressive drugs, and, if 
there is such a need, the total 
duration required over the past 12 
months.

The examining physician should also 
provide an opinion concerning the impact 
of the veteran's service-connected 
postoperative residuals of a pilonidal 
cyst on his ability to work.  

With respect to skin cancer, the examiner 
should be requested to provide an opinion 
as to whether it is at least as likely as 
not that any skin cancer is etiologically 
related to service, or was caused or 
chronically worsened by the service-
connected postoperative residuals of a 
pilonidal cyst.  The rationale for all 
opinions expressed should be provided.  
The claims file, including a copy of this 
remand, must be made available to the 
examiner for review.

5.  The RO should also schedule the 
veteran for a VA psychiatric examination 
by a physician with appropriate expertise 
to determine the nature, extent and 
etiology of the appellant's psychiatric 
disability.  All indicated studies should 
be performed, and all findings should be 
reported in detail.  With respect to each 
psychiatric disorder identified, the 
examiner should provide an opinion as to 
whether it is at least as likely as not 
that the psychiatric disorder is 
etiologically related to service, or was 
caused or chronically worsened by the 
service-connected postoperative residuals 
of a pilonidal cyst.  The rationale for 
all opinions expressed should be 
provided.  The claims file, including a 
copy of this remand, must be made 
available to the examiner for review.

6.  Thereafter, the RO must review the 
claims folder and ensure that the 
foregoing development actions, as well as 
any other development that may be in 
order, has been conducted and completed 
in full.  The RO should review the 
examination reports to ensure that they 
are in complete compliance with the 
directives of this REMAND.  If the 
reports are deficient in any manner, the 
RO must implement corrective procedures 
at once.

7.  The RO should then prepare a new 
rating decision and readjudicate the 
issues on appeal.  The RO should also 
determine whether this case should be 
referred to the Director of the 
Compensation and Pension Service for 
extra-schedular consideration.  If the 
benefits sought on appeal are not granted 
in full the RO must issue a supplemental 
statement of the case, which should 
include the text of 38 C.F.R. 
§ 3.321(b)(1) and 38 C.F.R. § 4.118, 
Diagnostic Code 7806, and provide the 
appellant and his representative an 
opportunity to respond.  The RO is 
advised that they are to make a 
determination based on the law and 
regulations in effect at the time of 
their decision, to include any further 
changes in VCAA and any other applicable 
legal precedent.  

After the veteran and his representative have been given an 
opportunity to respond to the supplemental statement of the 
case and the period for submission of additional information 
or evidence set forth in 38 U.S.C.A. § 5103(b) (West 2002) 
has expired, if applicable, the case should be returned to 
the Board for further appellate consideration, if otherwise 
in order.  By this remand, the Board intimates no opinion as 
to any final outcome warranted.  No action is required of the 
veteran until he is notified by the RO.  The veteran and his 
representative have the right to submit additional evidence 
and argument on the matters the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the United States Court of Appeals for Veterans Claims for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2005).






_________________________________________________
LAWRENCE M. SULLIVAN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the United States Court of Appeals for 
Veterans Claims.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(2005).
 
 
 
 


